Citation Nr: 9903812	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 (West 1991) for retinal detachment of the right eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1957 to 
August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 


FINDING OF FACT

There is no competent medical evidence of additional 
disability due to VA surgical treatment received in August 
1992.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim of 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for retinal detachment of the right eye.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Medical History

The record discloses that the appellant was admitted to a VA 
medical facility on August 16, 1992, for surgical treatment 
for a cataract of the right eye.  The pre-operative order, 
dated August 16, 1992, noted that the appellant's condition 
was good.  The surgical consent form noted that the appellant 
was to undergo  phacoemulsification and intraocular lens 
implant of the right eye.  The appellant's medical history 
was noted to be significant for complaints of painless 
progressive loss of vision of the right eye for more than one 
year in duration, increasingly worse over the past few 
months.  The appellant also reported a problem with glare, 
and difficulty with night vision and driving.  The surgical 
consent form noted that the nature of the operation involved 
removal of the cataract, and insertion of a lens in the right 
eye, and all other indicated procedures.  It was further 
indicated and attested by the appellant that he was counseled 
prior to surgery concerning the nature of the procedure, and 
attendant risks.  In this context, it was noted that risks 
associated with the procedure included partial or total loss 
of vision; need for further treatment or surgery; bleeding; 
infection; pain; retinal detachment; increased intraocular 
pressure; need for glasses or contact lenses; or droopy eye 
lid.  

The surgical report, dated August 17, 1992, noted that the 
procedure was beset by a posterior capsular rent without 
vitreous loss.  In this regard, the report indicated that the 
surgeon noted a small posterior capsular tear at the two 
o'clock position during irrigation and aspiration to remove 
the cortex.  The anterior hyaloid face appeared to be intact.  
A Binkhorst-McIntyre cannula was used.  The chamber and the 
area between the anterior and posterior capsule of the lens 
were filled with healon.  Utrada forceps were used to attempt 
to tear a continuous circular capsularhixes in the posterior 
chamber.  The surgeon indicated that this tear began to go a 
little bit wide, and it was elected to cut this with Vannas' 
scissors.  A small part of the flap was cut, at which time it 
was noted that there appeared to be a small amount of 
vitreous coming forward.  However, the surgeon indicated that 
inspection of the wound at that time revealed it to be free 
from vitreous.  The remaining cortex was removed with 
irrigation and aspiration.  Following the procedure, the 
appellant was returned to the clinical unit in stable 
condition.

A post-operative clinical notation, dated August 17, 1992, 
indicated that the appellant was evaluated as alert and 
oriented upon his return to the unit.  It was noted that the 
appellant's fox shield and patch were intact.  A nursing 
entry indicated that when evaluated later that evening, the 
appellant's shield and patch were maintained in place, and 
that he required nothing for pain.  His condition was noted 
to be stable.  The post-operative order indicated that the 
appellant was to wear his eye patch and shield, but was 
permitted to engage in activity as desired.  

A clinical entry, dated the following day, August 18, 1992, 
indicated that the appellant had slept well.  He reported no 
complaints regarding his eye.  Uncorrected visual acuity of 
the right eye was evaluated as 20/25+1.  It was the 
physician's impression that post-operative results were 
excellent, that the appellant's condition was good after the 
operation, and that he could be discharged home on medication 
that day.

At the time of his discharge, the appellant's condition was 
evaluated as good.  The appellant was continued on a course 
of eye drop medications to be used four times daily, to 
include Genoptic, Mydriacyl, and Prednisolone Acetate.  The 
discharge order indicated that he appellant was instructed 
against any strenuous activity, heavy lifting, bending, or 
straining.  He was further instructed to wear his eyeglasses 
or eye shield at all times, to include nighttime.  He was 
scheduled for a follow-up appointment in one week.

The record discloses that on follow-up evaluation on August 
25, 1992, the appellant's right eye visual acuity was 
evaluated as 20/30.  The examiner noted that post-operative 
results were excellent.  The report indicated that the 
appellant's medications were tapered to use three times 
daily.  When evaluated in March 1993, the appellant was noted 
to be doing well on medications.  It was noted that the 
appellant complained of intermediate distance visual acuity 
problems with use of bifocals.  Right eye visual acuity was 
evaluated as 20/25, corrected to 20/20.  The clinical 
impression was "status post phacoemulsification and 
intraocular lens implant doing well, poor intermediate visual 
acuity."  The treatment plan recommended use of trifocals.  

The clinical records document that the appellant underwent 
further surgical treatment in November and December 1997 for 
retinal detachment of the right eye.   He underwent a repair 
of retinal detachment in November 1997, which included use of 
a freezing treatment in an effort to prevent recurrences.  In 
connection with this procedure, the appellant reported a 
three year history of blurred vision of the right eye, 
involving the nasal visual field.  Central vision was noted 
to be unaffected.  Right eye visual acuity was evaluated as 
20/40, corrected to 20/30+ph.  He was in stable condition 
post-operatively, with good surgical result.  At the time of 
his admission, visual acuity was evaluated in the right eye 
as "count fingers," corrected to 20/200.  It was noted that a 
small amount of subretinal fluid was noted on evaluation of 
the right eye.  The appellant underwent further surgical 
treatment for retinal detachment of the right eye in December 
1997.  This procedure, a pars plana vitrectomy, endolaser, 
and subretinal fluid drainage, was conducted without 
complication.  Following this procedure, the appellant was 
evaluated in stable condition.

In this case, the appellant essentially contends that a 
mistake was made during the 1992 surgery.  He indicated that 
the surgeon admitted this mistake during a post-operative 
interview.  The appellant indicated that notwithstanding the 
surgeon's admission, he was not aware of the surgical error 
since he was only under local anesthetic during the 
procedure.  The appellant attributed the need for further 
surgical treatment for retinal detachment of the right eye to 
the reported surgical error in 1992. 


Analysis

Applicable Law and Regulations

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom. Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), aff'd, 
Brown v. Gardner, ___ U.S. ___, 115 S. Ct. 552 (1994), the 
United States Court of Veterans Appeals (Court) invalidated 
the provisions of 38 C.F.R. § 3.358(c)(3).  The Court held 
that 38 C.F.R. § 3.358(c)(3) was inconsistent with the plain 
meaning of 38 U.S.C.A. § 1151 [formerly § 351], and that the 
regulation exceeded the VA's authority.  Pursuant to the 
Court's holding in Gardner, VA instituted a Department-wide 
policy of holding in abeyance certain cases, such as this 
one, which were likely to fall within the precedent of 
Gardner.  Meanwhile, VA appealed the Court's holding to the 
United States Court of Appeals for the Federal Circuit, 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  
Subsequently, the Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and was subsequently 
appealed to the United States Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 115 
S.Ct. 552 (1994).  In its decision, the Supreme Court held 
that VA's interpretation of 38 U.S.C.A. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See, 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In that regard, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (to be codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) provided that "[c]ompensation will not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purposes of the amendment 
was, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held 
that no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 was amended as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the veteran's willful 
misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under 
any law administered by the Secretary, either 
by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, effective January 8, 1999, VA rescinded its 
amendments to the regulations regarding implementation of the 
revised 38 U.S.C.A. § 1151.  The purpose of VA's action in 
this regard was to address pending litigation concerning 
whether the promulgation of such amendments should have been 
established by notice and comment rulemaking.  Accordingly, 
these amendments are no longer in effect, and have no 
application in the Board's review of this case.  

Pursuant to 38 U.S.C.A. § 1151, generally, where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.

Review of Claim

The threshold question in all cases is whether the appellant 
has presented a well grounded claim pursuant to 38 U.S.C.A. 
§ 5107(a).  A well grounded claim is a claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A claimant has the 
initial burden of "submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  Where the issue is factual in nature, e.g., 
whether an incident occurred during service or whether a 
clinical symptom is present, competent lay testimony may 
constitute sufficient evidence to establish a well grounded 
claim.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993);  See also, Tirpak, 
2 Vet. App. at 611 (speculative medical statements would not 
render a claim well grounded). 

Generally, evidentiary assertions must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  Exceptions to this principle occur when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993);  
See also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and 
Tirpak, 2 Vet. App. at 611.  In this case, the determinative 
issue is medical causation.  The appellant is competent to 
make assertions as to concrete facts within his own 
observation and recollection.  His assertions, however, are 
not competent to prove that which would require specialized 
knowledge or training.  Stadin v. Brown, 8 Vet. App. 280, 284 
(1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu, 2 Vet. App. at 494-95.  Specifically, the Court has 
held that lay testimony is not competent to prove a matter 
requiring medical expertise.  Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit, 5 Vet. 
App. at 92-93; Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993).  Thus, "lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded..."  
Grottveit, 5 Vet. App. at 93.

The significance of presenting a well grounded claim is that 
such a claim triggers VA's chronological obligation to assist 
the claimant in the development of facts pertinent to the 
claim.  Where the claimant fails to present a well grounded 
claim, there is no duty to assist on the part of the VA.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Court of Veterans Appeals has underscored that 
if the VA volunteers assistance in developing facts pertinent 
to a claim that is not well grounded, such action raises 
"grave questions of due process ... if there is apparent 
disparate treatment between claimants," between those who 
have met their initial burden of presenting a well grounded 
claim and those who have not.  Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).  In other words, if the claimant does not 
present a well grounded claim, the VA not only has no duty to 
assist, but also it may not volunteer to assist in the 
development of the claim.

In this case, the appellant asserts that he suffered 
additional disability of the right eye due to VA treatment 
necessitating subsequent surgical treatment for retinal 
detachment of the right eye in 1997.  This lay assertion 
concerns the etiology of the current claimed disability.  The 
appellant's assertions address medical causation and, as 
such, are not competent.  See, Layno, 6 Vet. App. at 470-71.  
These assertions do not constitute competent evidence to the 
effect that the alleged right eye pathology resulted from VA 
care.  "Just as the BVA must point to a medical basis other 
than its own unsubstantiated opinion, ...[the] appellant 
cannot meet [her] initial burden by relying upon [her] own 
... opinions as to medical matters."  Grottveit, 5 Vet. App. 
at 93.

After having carefully and thoroughly reviewed the 
appellant's entire medical history, the Board is unable to 
identify any causal relationship between VA care in 1992 and 
any current right eye disability.  The appellant presented 
himself to the VA for treatment of symptoms of decreased 
visual acuity in the right eye, and was surgically treated 
for this condition.  The evidence shows that the appellant 
thereafter developed right eye symptoms, necessitating 
further surgery and laser treatment of the right eye.  There 
is no medical evidence of record which demonstrates, contrary 
to the appellant's own assertions, that his right eye 
condition is related to VA treatment rather than the 
underlying condition. 

At best, the medical evidence shows the appellant was 
evaluated and surgically treated for retinal detachment of 
the right eye, without any clinical significance attributed 
to this incident relative to his current claimed disability.  
As the appellant is a layman, his contentions are not 
probative as he is not competent to provide an opinion on 
medical causation.  See, King v. Brown, 5 Vet. App. 19, 21 
(1993); Espiritu, 2 Vet. App. 492 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The opinion of qualified 
medical personnel is required to establish medical causation.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, the 
appellant's claim is not well grounded and "VA was not 
required to carry the claim to full adjudication."  Tirpak, 
2 Vet. App. at 611; Boeck v. Brown, 6 Vet. App. 14 (1993).
 
In Contreras v. Brown, 5 Vet. App. 492 (1993), the veteran 
sought compensation pursuant to § 1151 for a back disability 
allegedly caused by VA treatment of a nonservice-connected 
right knee disability.  He also contended that his left knee 
was injured within a VA vocational rehabilitation program.   
The Court, specifically citing to Gardner, found that the 
veteran had failed to submit any medical evidence that his 
current left knee and spine disabilities resulted from VA 
surgery or treatment.  Contreras, 5 Vet. App. at 495.  The 
Court, citing both Espiritu and Grottveit, found that the 
veteran's own statements were not competent evidence of 
medical causation.  Therefore, the claim was not well 
grounded as a matter of law.  Id. at 495-496.  The Court 
stated, in pertinent part:  

. . . even accepting his assertions as true, 
he has not submitted any evidence that could 
plausibly establish that those incidents 
caused his current left knee and spine 
disabilities.  Absent such evidence of a 
causal  relationship, the veteran has not 
submitted a well-grounded claim, as a matter 
of law, for § 1151 benefits for those 
disabilities.  

Id. at 496.   

Regarding the claim for § 1151 benefits, the appellant has 
failed to submit any
competent evidence of additional ophthalmologic pathology due 
to surgical treatment or that symptoms clinically extant 
subsequent to surgery represent additional impairment or 
aggravation of the right eye condition attributable to 
surgery.  The medical evidence of record contains reports of 
subsequent surgical treatment for right eye retinal 
detachment, without any clinical findings relating such right 
eye pathology to VA care rendered in 1992.  Indeed, the 
record shows that the appellant was evaluated to be in stable 
condition with excellent surgical result.  Further, on 
follow-up evaluation, the appellant continued to be evaluated 
with excellent surgical result.  The appellant apparently did 
well for several years following VA surgery in 1992, but 
required surgery for retinal detachment of the right eye 
again in 1997.  Furthermore, there is no competent medical 
opinion which supports the appellant's assertions that 
symptoms of which he now complains are causally related to 
the 1992 surgery.  Thus, the Board finds that the record is 
devoid of any clinical evidence which suggests that the 
ameliorative effects of the surgery were not achieved or that 
residual pathology has resulted therefrom.  Accordingly, the 
claim is not well grounded as a matter of law.  See 
Grottveit, supra. 

The Board does not doubt that the appellant brought his claim 
in good faith, nor does the Board doubt that he is personally 
convinced about the validity of his theory of medical 
causation linking his current disability to VA care.  
However, the Board must emphasize that the test that must be 
applied is not a subjective one of the appellant's good 
faith, but an objective one of whether he has presented 
competent evidence to render his theory plausible.  As the 
Board finds that the appellant has not met the initial burden 
of submitting a well-grounded claim as to entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for retinal 
detachment of the right eye; the appeal must be denied.  No 
duty to assist the appellant in this claim has arisen.  The 
RO's adjudication of appellant's claim does not constitute 
prejudicial error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 
Vet. App. at 611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 
(error is harmless if it does not change the resolution of 
appellant's claim). 

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the appellant's claim is well grounded, it must be 
considered whether the appellant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to respond and, if not, whether 
the appellant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 383 (1993).  In this instance, the Board does not 
find such prejudice because the appellant has not met his 
threshold obligation.  Meyer v. Brown, 9 Vet.  App. 425 
(1996).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for retinal detachment of the right eye is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


- 5 -


